DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0326383 A1 Barnes et al in view of US 2014/0240508 A1 Gomi.

3:	As for Claim 2, Barnes et al further teaches in Paragraphs [0105 and 0204] wherein in the imaging step, an RGB image (output from camera 280) is obtained as the second image.
4:	As for Claim 3, Barnes et al further teaches in Paragraphs [0011, 0050 and 0061] wherein in the imaging step, the spectroscopic information (output of camera 231) at a predetermined wavelength is obtained as the first image.
5:	As for Claim 4, Barnes et al further teaches in Paragraphs [0071 and 0072] wherein in the imaging step, the spectroscopic information in a predetermined wavelength region is obtained as the first image.
6:	As for Claim 5, Barnes et al further teaches in Paragraphs [0083, 0258 and 0132] wherein in the display step, the second image is displayed alone. Barnes et al teaches any of the captured images from (231, 290 or 280) can be selectively displayed or a fused image containing data from any of (231, 290 or 280) can be displayed.
7:	As for Claim 6, Barnes et al further teaches in Paragraph [0077] wherein in the display step, the first image and the second image are separately displayed in respective areas different from each other.
8:	As for Claim 7, Barnes et al further teaches in Paragraph [0083] wherein in the display step, the first image (output from 231) and the second image (output from 280) are displayed in a superimposed manner in respective areas overlapping each other. Barnes et al teaches the processor optionally fuses the hyperspectral image with information obtained from the camera 280 and outputs the fused image to the display.
9:	As for Claim 8, Barnes et al further depicts in Figure (2B and 7A-7C) and teaches in Paragraph [0044, 0083 and 0205] A display device comprising: an emitting step of emitting light (210) from a spectroscopic section, the light having a spectral wavelength (Paragraph [0081 and 0087]);


However, Barnes et al does not teach a handheld device and does not teach the first and second camera and the emitter are on a first side of the back side of the display and the display section in the opposite side from the cameras and emitter.
 Gomi depicts in Figures 1 and 2 and teaches in Paragraphs [0047-0049] and compact handheld spectrometer with the illuminator (122A, and cameras (123) on the back side of the display (14). Gomi teaches this construction of a spectrometer is advantageous because it allows the imaging system to be handheld and portable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cameras and emitter of Barnes et al in the compact handheld configuration of Gomi having The spectrometer with the illuminator (122A, and cameras (123) on the back side of the display (14) in order to allow the imaging system to be handheld and portable.
10:	As for Claim 9, Barnes et al further depicts in Figure 2B and teaches in Paragraph [0083] further comprising: a control section (250) configured to control operations of the first camera (231), the second camera (280), and the display section (270).
11:	As for Claim 10, Barnes et al further depicts in Figure 2A and teaches in Paragraph [0081] an information system (200) comprising: the display device (271) according to Claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 10, 2021